Action [by Zebulon Parker against S. B. Hal-lock] for infringement of a patent right. In this case the defendant’s counsel insisted that the plaintiff was barred by the statute of limitations: Belt, that, as no act of congress had been passed to meet the case, and the law of Pennsylvania did not apply to it, there was no statute limiting the time in which a suit might be brought for an infringement of a- patent right. The jury found for the plaintiff, assessing his damages at $68.[Before GRIER, Circuit Justice. Nowhere more fully reported; opinion not now accessible. Originally published in 2 Fish. Pat. Cas. 543, as a note to Collins v. Peebles, Case No. 3,-017.] [Reported by Samuel S. Fisher, Esq., and here reprinted by permission.]